DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 9/4/2020 has been considered.
Drawings
The drawings filed on 9/4/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 9/4/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-11 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Lin et al. (US 2016/0322330).
Regarding claim 1, Lin (figure 5) discloses:
A method comprising: 
bonding a first die (104) to a first side of an interposer (108b);

attaching a cover structure (118, ¶0021) to backsides of the dummy die (106) and the first die (104); and 
bonding a package substrate (108A) to a second side of the interposer, the second side being opposite the first side.
Regarding claim 2, Lin further discloses:
wherein the dummy die (106) is made of silicon (¶0015).
Regarding claim 8, Lin further discloses:
bonding a surface mount device (102) bonded to the package substrate(108A).
Regarding claim 9, Lin further discloses:
wherein the first die comprises one or more logic dies (¶0038).
Regarding claim 10, Lin further discloses:
bonding a second die (104, figure 5) to the first side of the interposer, the second die comprising one or more memory dies (¶0038); and 
forming an underfill (between contacts 150, figure 5) between the first die and the first side of the interposer and the second die and the first side of the interposer.
Regarding claim 11, Lin further discloses:
forming an encapsulant (124, ¶0031) adjacent the second die (104), the encapsulant contacting a sidewall of the second die and a sidewall of the underfill.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0318267) in view of Ma et al. (US 2011/3193229).
Regarding claim 12, Yu (figure 36) discloses:
A method comprising: 
bonding a first die (3000) to a first side of a first interposer (3602); bonding a stack of memory dies (3606, ¶0079) to the first side of the first interposer (3602); and 
28Attorney Docket No. TSMP20161412US03bonding a package substrate to a second side of the first interposer, the second side being opposite the first side.
Yu does not disclose “the stack of memory dies comprising a top die, the top die being the furthest die in the stack of memory dies from the first side of the first interposer, the top die having a thickness greater than a thickness of each of the other dies in the stack of memory dies”.  In a similar method, however, Ma (figure 3) discloses a method comprising bonding a stack of memory dies (21, 23, 25, 27, ¶0065) to the first side of an interposer (13), the top die (21)having a thickness greater than a thickness of each of the other dies in the stack of memory dies.  Mas discloses that a method as taught provides a device with improved reliability (¶0065).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Yu, including providing the stack of memory dies comprising a top die, the top die being the furthest die in the stack of memory dies from 
Regarding claim 16, Yu further discloses:
forming an underfill between the first die (3000) and the first interposer and the stack of memory dies (3606) and the first interposer (figure 36).
Allowable Subject Matter
Claims 3-7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art does not disclose “ bonding a second die to the first side of the interposer, the second die comprising one or more memory dies, the cover structure being thicker than each of the one or more memory dies” in combination with the remaining claimed features.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art does not disclose “a dummy die attached to the first side of the first substrate in a scribe line region of the first substrate: a cover structure attached to a backside of the first die” in combination with the remaining claimed features.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.